103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hyratha C. SPRIGGS, Plaintiff-Appellant,v.CITIBANK (MARYLAND), N.A., Defendant-Appellee.
No. 96-2358.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 18, 1996.

Hyratha C. Spriggs, Appellant Pro Se.  Jana Howard Carey, Todd James Horn, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Hyratha C. Spriggs appeals the district court's orders assessing costs against Spriggs following her unsuccessful employment discrimination suit against the Defendant, and denying her motion to rescind the court's order assessing costs.*  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Spriggs v. Citibank (Maryland), N.A., No. CA-91-3546-JFM (D. Md. June 20 & Aug. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The order assessing costs against Spriggs was entered May 20, 1996.  Spriggs' motion for extension of time to respond to the order was not filed until June 10, 1996.  In that motion, Spriggs claims that she failed to receive notice of the order because it was sent to her attorney, whom she previously had discharged.  The district court reopened the case and granted Spriggs several extensions of time before denying the motion